In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-3424
UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,
                             v.

FREDERICK R. JAMES,
                                       Defendant-Appellant.
                       ____________
         Appeal from the United States District Court
               for the Southern District of Illinois.
        No. 01-30086-MJR—Michael J. Reagan, Judge.
                       ____________
      ARGUED APRIL 4, 2003—DECIDED MAY 14, 2003
                     ____________


 Before POSNER, EASTERBROOK, and ROVNER, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Indicted for selling mari-
juana and possessing a gun in connection with that crime,
Frederick James offered the “defense” that his ancestors
came from Africa, that he is therefore a Moorish national,
and that as a result he need obey only those laws men-
tioned in an ancient treaty between the United States
and Morocco. This view of legal obligations is espoused by
many adherents to the Moorish Science Temple, which
was founded in 1913 by prophet Noble Drew Ali. Moorish
Science is a heterodox Islamic sect based on teachings
of Drew and his “Seven Circle Koran.” It is a tenet of
Moorish Science that any adherent may adopt any title,
2                                               No. 02-3424

and issue any documents, he pleases. Drew told his fol-
lowers that they are not U.S. citizens and distributed
“Moorish Passports.” Some members of this sect hand
out what they call “security agreements” that purport to
oblige strangers to pay hefty sums for using the members’
names, which they deem copyrighted under their private
legal system. James is among those who claim a right
to compensation for every mention of his name. James
demanded that the prosecutor, witnesses, and judge
enter into compensation contracts before James would
acknowledge the court’s authority.
  Needless to say, the combination of a wacky “defense”
with the demand for payment every time James’s name
was spoken diverted attention from the criminal charges
(which may have been his object). Laws of the United States
apply to all persons within its borders. Even if James
were not a citizen of the United States (though he is, hav-
ing been born here), he would be obliged to respect the
laws of this nation. Disdaining to obey federal law, James
also refused to cooperate with his appointed lawyer, who
would neither support his proposed defense nor enter
into a compensation contract for the use of his name.
Observing that James also contended that his arrest was
a war crime and that the indictment was invalid (the
grand jurors had not contracted for the right to use
James’s name, let alone put it in capital letters), appointed
counsel asked the judge to refer James for a mental exami-
nation to determine whether he was able to understand
the proceedings and assist in his defense. True to form,
James refused to take a position on this issue (though
he did deny ever being under care for mental problems).
Instead of addressing the question at hand, James pro-
claimed:
    I am the secured party in this matter and the name
    you have just called or used in this courtroom is my
    property. You do not have my permission to use my
No. 02-3424                                               3

   private property in this courtroom. I can be ad-
   dressed as secured party. You do not have my
   authorization for using my copyrighted name in
   this courtroom without compensating me. Further
   use of any of my personal property executes the
   contract and the security agreement that you
   received in the mail. The terms of the contract
   reflect what I am saying here. I am here to do
   business. If you want to do business, let’s do busi-
   ness, or let’s call it off and go home.
James was not allowed to go home but was referred for
a mental exam. Predictably, he refused to cooperate. A
clinical psychologist reported (after interviewing James’s
sister and his Moorish counselor) that he had no reason
to think James unfit for trial. No other evidence was
available, so the court accepted this assessment. Declared
mentally fit, James dismissed his attorney, see Godinez
v. Moran, 509 U.S. 389 (1993) (any defendant competent
to stand trial also is competent to represent himself),
and proceeded to illustrate the maxim that anyone who
acts as his own lawyer has a fool for a client. James
was convicted as charged and sentenced to 270 months’
imprisonment.
   Defendants’ right of self representation does not extend
to appeal. See Martinez v. Court of Appeal, 528 U.S. 152
(2000). In this court, therefore, James is represented by
counsel, whose principal contention is that the district
judge should not have allowed the trial to occur. James’s
professed beliefs, according to counsel, show that he is
delusional (or at least that he hadn’t a clue what the
criminal prosecution was about), and the psychologist’s
report did not provide any contrary evidence. Instead,
counsel contends, the judge essentially deferred to James’s
view of his own mental prowess; yet one sign of mental
incompetence may be an unjustified belief in one’s abil-
ities. If the only way a defendant can be deemed incompe-
4                                               No. 02-3424

tent to stand trial is to be mentally acute enough to prove
it, then he must be competent after all. That’s Yossarian’s
conundrum in Catch-22. (Only incompetent aviators could
be removed from flight duty, but this required an applica-
tion—and anyone who wanted to stay on the ground
must be sane.) The point is sound; the district judge
should not have required James to shoulder any burden
and should not have given weight to a psychological re-
port resting on a view that defendants are presumed
competent until they prove otherwise. See United States
v. Billingsley, 766 F.2d 1015, 1023-24 (7th Cir. 1985). It
does not follow, however, that the district judge must try
to gather more evidence. Indeed, we do not think that
the judge should have referred James for an exam in the
first place.
  The only reason adduced, in the district court or this
one, for thinking James incompetent to stand trial is the
unusual nature of his beliefs. His behavior (both in the
marijuana trade and in court) is that of a person able
to understand his surroundings. Many litigants articu-
late beliefs that have no legal support—think of tax pro-
testers who insist that wages are not income, that taxes
are voluntary, or that only foreigners must pay taxes; or
think of homeowners who contend that because their
property can be traced to a land grant signed by President
Fillmore their mortgages can’t be foreclosed. Sometimes
these beliefs are sincerely held, sometimes they are ad-
vanced only to annoy the other side, but in neither event
do they imply mental instability or concrete intellect (see
Young v. Walls, 311 F.3d 846 (7th Cir. 2002)) so deficient
that trial is impossible. Airline pilots, see Cheek v. United
States, 498 U.S. 192 (1991), dentists, see United States
v. Dunkel, 927 F.2d 955 (7th Cir. 1991), and other persons
of unquestioned competence have espoused ludicrous legal
positions. No one suggested that Captain Cheek or Dr.
Dunkel required a mental exam; if their weird legal views
No. 02-3424                                               5

did not imply incompetence to be tried, why should
James’s? It is not as if James inhabited a private mental
world. His beliefs are held by other adherents to the
Moorish Science Temple. See, e.g., United States v. Frazier-
El, 204 F.3d 553 (4th Cir. 2000). Consider this ex-
change between the judge and one of the spectators in the
gallery:
    UNIDENTIFIED SPEAKER 2: I am a secure par-
    ty in this matter—
    THE COURT: Sir, I will address you when the time
    comes. Are you a lawyer?
    UNIDENTIFIED SPEAKER 2: I am not a lawyer
    or esquire. I am a secured party.
    THE COURT: Sit down, please, sir.
    UNIDENTIFIED SPEAKER 2: I am a secure par-
    ty. . .
    THE COURT: Remove him from the courtroom,
    please.
    UNIDENTIFIED SPEAKER 2: My private prop-
    erty—named in this matter for the unjust enrich-
    ment of the people without my consent. Are we
    in contract? Will you please take your hands from
    me?
    THE COURT: Sir, you are welcome back when
    you listen to the Court’s orders.
    UNIDENTIFIED SPEAKER 2: Is my private prop-
    erty name without my consent. . .
Although the court reporter may not have captured
this exchange precisely, the spectator obviously shares
James’s view that he is entitled to prevent the judge
from speaking his name, unless the judge contracts for
compensation. One person with a fantastic view may be
6                                                No. 02-3424

suspected of delusions; two people with the identical view
are just oddballs. That James was obstreperous like-
wise does not cast doubt on his mental acumen; many
a person with no defense would rather play games, and
try to goad the judge into error, than face the music po-
litely. We do not doubt James’s ability to understand
the proceedings and thus have no reason to instruct the
judge to hold another hearing about his competence.
   Before trial James used his mailing privileges as a fed-
eral prisoner to send the judge, the prosecutor, personnel
in the clerk’s office, and several potential witnesses, copies
of the “contract and security agreement” requiring them
to pay $500,000 for each use of his name. James mailed
the judge a bill for $151 million. He also had a box deliv-
ered to the judge’s home. This caused concern about
the judge’s security. Did it contain a bomb or some other
dangerous agent? The Marshal Service found that it
contained only more of James’s pestiferous contracts, but
in a drug-and-gun prosecution the box’s contents were
not the only worry: was James sending the message “I
know where your children live”? The judge inferred from
these documents, which included references to Article 9
of the Uniform Commercial Code, that James planned to
file copies as liens against property owned by recipients.
Although such documents would have no legal effect, it
could require the recipients to pay counsel for work nec-
essary to clear their titles before selling any of this prop-
erty. The district judge directed James in open court to
cease mailing these documents; he refused to comply,
and in sentencing the judge concluded that James had
obstructed justice. This added two offense levels under
the Sentencing Guidelines. Appellate counsel contends
that the addition was improper because the recipients, all
of whom are regular participants in the criminal justice
system, could not have been intimidated. That’s not so
clear; the judge reported that members of his staff had
begged off from the case:
No. 02-3424                                                 7

   There are individuals in this courthouse who come
   to work and try to do a good job every single day
   and by you filing these documents I had clerks in
   my own chambers who asked to be relieved of
   any duties with respect to your case because they
   were either trying to get student loans or they
   were trying to refinance their houses. They were
   concerned if their name appeared on any document
   with respect to your case you would send them
   one of these frivolous bills and that would preclude
   them from getting financing. Because of that, my
   own chambers had changes made within it whereby
   I did much of the clerk’s work so that no one else
   had to deal with you or your name or have any liens
   impressed upon their property. . . . If these docu-
   ments would be filed, they could tie up someone’s
   personal property as well as someone’s real estate.
   So I find that you filed these for purposes of intimi-
   dation and harassment . . . .
What is more, the enhancement is authorized not only
for successful obstruction but also for any attempt to
obstruct or impede the administration of justice. U.S.S.G.
§3C1.1. A defendant who commits perjury at trial does
not evade the enhancement just because the jurors see
through the façade. Likewise with unsuccessful attempts
to intimidate. James should thank his lucky stars that
he was not held in contempt of court for disobeying the
judge’s order to desist.
  Although James’s conviction and sentence are free of
error, one additional matter requires comment. Several
spectators came to court wearing hats. The judge di-
rected them to uncover their heads:
   THE COURT: I note there are quite a few people
   here. As a matter of respect for the Court, the
   dignity of the Court does not allow any head-
8                                             No. 02-3424

    dresses, so individuals wearing any type of head-
    dresses will be asked to leave now or remove
    them. Also, no hats, no skull caps, nothing like
    that is permitted. Did you folks hear me in the
    back?
    UNIDENTIFIED SPEAKER: This is my national
    headdress and also a part of my religion.
    THE COURT: Ma’am, that is not allowed in this
    courtroom. You are welcome without it, so please
    leave until you can take it off.
    UNIDENTIFIED SPEAKER: If Jews were to
    come in here—
    THE COURT: Jews will not wear yarmulkes. I am
    Catholic and the Pope would not wear a miter.
    Please leave, take it off and come back in, or do
    not come back in, the choice is yours.
Counsel for James contends that the district judge vio-
lated the first amendment by excluding from the court-
room any spectators whose religious beliefs require them
to cover their heads. Because James himself did not seek
to wear any form of head covering, he lacks standing to
raise this contention. None of the spectators was held
in contempt, and none has sued seeking a declaratory
judgment. But although this appeal does not present
an Article III case or controversy on this issue, the judi-
cial branch has an interest in the prudent handling of
public relations, and no formal controversy is needed to
say a few words on the topic.
  The Constitution does not oblige the government to
accommodate religiously motivated conduct that is for-
bidden by neutral rules, see Employment Division v. Smith,
494 U.S. 872 (1990), and therefore does not entitle any-
one to wear religious headgear in places where rules of
general application require all heads to be bare or to be
No. 02-3424                                                 9

covered in uniform ways (for example, by military caps
or helmets). See Goldman v. Weinberger, 475 U.S. 503
(1986). Yet the judicial branch is free to extend spectators
more than their constitutional minimum entitlement.
  Tolerance usually is the best course in a pluralistic
nation. Accommodation of religiously inspired conduct is
a token of respect for, and a beacon of welcome to, those
whose beliefs differ from the majority’s. The best way
for the judiciary to receive the public’s respect is to
earn that respect by showing a wise appreciation of cul-
tural and religious diversity. Obeisance differs from re-
spect; to demand the former in the name of the latter is self-
defeating. It is difficult for us to see any reason why a
Jew may not wear his yarmulke in court, a Sikh his turban,
a Muslim woman her chador, or a Moor his fez. Most
spectators will continue to doff their caps as a sign of
respect for the judiciary; those who keep heads covered
as a sign of respect for (or obedience to) a power higher
than the state should not be cast out of court or threatened
with penalties. Defendants are entitled to trials that
others of their faith may freely attend, and spectators of
all faiths are entitled to see justice being done.
                                                   AFFIRMED

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-14-03